DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2020 has been entered.
Applicants cancel claim 5 and amend claims 1-2 and 6-7.  Claims 1-4 and 6-52 are pending in this application.

Election/Restrictions
Claims 17-31, directed to the process of making or using the claimed nucleic acid detection systems, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on November 15, 2019 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971).  See also MPEP § 804.01.  It is noted that claims 17-31, in order to be found allowable, must include all of the limitations of claim 1 or claim 2.

Nucleotide and/or Amino Acid Sequence Disclosures
 	Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.
 	Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
Claim 21 is objected to because of the following informalities:  
At claim 21, line 2, “NASBA” should be changed to “nucleic-acid sequenced-based amplification (NASBA).”
At claim 21, line 2, “RPA” should be changed to “recombinase polymerase amplification (RPA).”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 17-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 17 recites the broad recitation “the sample” and the claim also recites “preferably wherein the sample is a biological sample” and “more preferably wherein biological sample is a tissue sample, a blood sample, a sera sample, a plasma sample, a saliva sample, a urine sample, a stool sample, a cerebrospinal sample, a sputum sample, lymph, synovial fluid, spinal fluid, or mucous,” which are the narrower statements of the range/limitation.  
Claims 19 and 21-28 depend from claim 17, and are therefore included in this rejection.
In the present instance, claim 18 recites the broad recitation “a sample” and the claim also recites “preferably wherein the sample is a biological sample” and “more preferably wherein biological sample is a tissue sample, a blood sample, a sera sample, a plasma sample, a saliva sample, a urine sample, a stool sample, a cerebrospinal sample, a sputum sample, lymph, synovial fluid, spinal fluid, or 
Claim 20 depends from claim 18, and is therefore included in these rejections.
In the present instance, claim 22 recites the broad recitation “nucleic acids are purified from the sample” and the claim also recites “preferably wherein the purified nucleic acid is genomic DNA or RNA,” which are the narrower statements of the range/limitation.  In addition, claim 22 recites the limitation "the purified nucleic acid" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.
In the present instance, claim 26 recites the broad recitation “the disease state is a pregnancy or childbirth-related disease or an inherited disease” and the claim also recites “preferably wherein the disease is selected from the group consisting of Trisomy 13, Trisomy 16, Trisomy 18… DiGeorge syndrome and Wolf-Hirschhorn Syndrome,” which is the narrower statement of the range/limitation.  
In the present instance, claim 27 recites the broad recitation “detected by binding to an antibody” and the claim also recites “preferably with sandwich antibodies,” which is the narrower statement of the range/limitation.
In the present instance, claim 31 recites the broad recitation “an immune state” and the claim also recites “preferably wherein the immune state is a dysfunctional or activated T cell state,” which is the narrower statement of the range/limitation.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
At claim 25, lines 13-21, improper Markush languages is used because it is not clear if the limitations relating to copy number gain, excluding whole-chromosome events, impacting any of the 
Claim 26 depends from claim 25, and is therefore included in this rejection.
Claim 29 recites the limitation "the target RNA" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Is the target RNA the same as the target RNAS obtained in step (b)?
Claim 29 recites the limitation "the target RNA" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Is the target RNA the same as the target RNAs obtained in step (b) or the RNAs being targeted by the first guide RNA?
Claim 30 recites the limitation "the target RNA" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Is the target RNA the same as the target RNAS obtained in step (b)?
Claim 30 recites the limitation "the target RNA" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  Is the target RNA the same as the target RNAs obtained in step (b) or the RNAs being targeted by the first guide RNA?

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-4, 6-16, and 32-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 72 of copending Application No. 16/604,724 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because both the ‘724 application and the instant application claim a nucleic acid and protein detection system comprising guide RNAs and an RNA masking construct.  The ‘724 application claims that the effector protein is Cas13b, which is encompassed by the effector protein of the instant application.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-16, and 32-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9-10, 15, 17, 20, 23, 25-26, 30-31, 35-36, 39, 41, 44, 46-47, 49, 54, 56, 58, 60,, 62, 64, 66, 68-69, 72, 74-75, 77-78, 81, 102, and 105 of copending Application No. 16/645,571 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘571 application claims systems for detecting the presence of nucleic acid target sequences using a Cas13 detection system, including amplification reagents.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the systems of the ‘571 application could be used in the same methods as the system of the instant invention.  Further, because CRISPR proteins, guides, and tracrRNAs are known to be “programmable” it would have been well within the purview of those ordinarily skilled in the art to use the CRISPR systems to detect any type of nucleic acid sequence, including the claimed somatic/germline mutations and SNPs.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-16, and 32-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/753,896 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘896 application claims a lateral flow device for detecting the presence of nucleic acid target sequences.  While the instant claims are directed to a detection system, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the lateral flow device of the ‘896 application could be used to automate the detection system of the instant invention.  See In re Venner, 262 F.2d 91, 120 USPQ 193 (CCPA 1958), where the court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  Further, while the ‘896 application does not include amplification reagents or explicit detection of somatic or germline mutations or SNPs, it would have been obvious to one with ordinary skill in the art before the effective filing date to include such reagents because amplification of a target nucleic acids would provide a more robust detection method allowing for detection of smaller amounts of nucleic acids, including a variety of mutations and SNPs, as well as reduction of false negatives.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-4, 6-16, and 32-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/894,670 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘670 application claims a composition for detecting the presence of nucleic acid target 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-4, 6-16, and 32-52 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 10, 29, 34, 39-40, 43, 47, 49-50, 54, 56, 58, 63, 65, 67, 69, 71, 106, and 109 of copending Application No. 16/995,380 (reference application).  This rejection is maintained.
Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘380 application claims a composition for detecting the presence of nucleic acid target sequences using a Cas13 detection system, including amplification reagents.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention that the systems of the ‘380 application could be used in the same methods as the system of the instant invention.  Further, because CRISPR proteins, guides, and tracrRNAs are known to be “programmable” it would have been well within the purview of those ordinarily skilled in the art to use the CRISPR systems to detect any type of nucleic acid sequence, including the claimed somatic/germline mutations and SNPs.  


Response to Amendments and Arguments
Regarding the rejection under 35 U.S.C. § 112(a)/first paragraph, Applicants amendments and arguments have been fully considered and are deemed to be persuasive.  Therefore, this rejection is withdrawn.

Regarding the non-statutory double patenting rejections, the Terminal Disclaimers over U.S. Patent Application Nos. 15/922,837; 15/922879; 15/952,132; 16/285,128; and 16/494,279, filed September 30, 2020, are approved.  Therefore, these rejections are withdrawn.

Regarding the non-statutory double patenting rejections over U.S. Patent Application Nos. 16/604,724; 16/645,571; 16/753,896; 16/894,670; and 16/955,380, these rejections are based upon applications with later effective filing dates than the instant application.  However, because there are still rejections made, as set forth above, these rejections are maintained.  These rejections with be withdrawn at the time when the application is fully in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636